DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment received on 12/30/2020 has been acknowledged. Claim(s) 3 and 4 has/have been amended and claim(s) 20-57 has/have been cancelled. Claims 1-19 are now pending and have been considered below.

	Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
As per claim 1, at line 3, the recitation “component is secured thereto”, is understood to mean --component secured thereto--.  
Appropriate correction is required.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “wherein the central coupling member includes (i) a central coupling member stem which extends outwardly from the operative inner surface of the formwork wall panel, and (ii) a transverse central coupling member flange” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches this configuration and such a modification to include the feature would require modifying the modifier reference which would involve hindsight reconstruction. Claim(s) 18 and 19 depend from claim 17 and are therefore objected to as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pszczonka (CA 3,034,735).
As per claim 1, Pszczonka teaches a formwork wall panel (abstract) having an operative inner surface (annotated figure 17 below), to face towards an inner space (annotated figure 17) to be filed with building material (it is understood that the inner space is capable of being filled with building material), and an opposing operative outer surface (annotated figure 17) having a surface finishing component is secured thereto (annotated figure 17), wherein the operative inner surface of the formwork wall panel includes a brace coupling formation (annotated figure 17) operatively adapted to engage a wall panel coupling formation (111) of a brace (annotated figure 17) operatively extending between the formwork wall panel and an opposing second formwork wall panel (figure 21).
As per claim 2, Pszczonka teaches the surface finishing component is embedded within the operative outer surface (annotated figure 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pszczonka (CA 3,034,735) in view of Emblin (U.S. Pub. No. 2007/0193169).
As per claim 3, Pszczonka fails to disclose the surface finishing component is produced from metal, marble or an aluminum panel having a honeycomb structure.
Emblin discloses building panels (title) with the surface finishing component (facing sheet) is produced from metal, marble or an aluminum panel having a honeycomb structure (metal; paragraph 67).
Therefore, from the teaching of Emblin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Pszczonka whereby the surface finishing component is produced from metal, marble or an aluminum panel having a honeycomb structure, as taught by Emblin, in order to provide a material that is both lightweight and durable for ease of assembly.
As per claim 4, Pszczonka teaches the brace coupling formation defines a panel slot arrangement (slot into which 111a / 111b is located) operatively adapted to slidably engage a slider member (111) of the wall panel coupling formation of the brace (figure 17).
As per claim 5, Pszczonka teaches the slider member is connected to a brace panel (annotated figure 17) of the brace (annotated figure 17).
As per claim 6, Pszczonka teaches the brace panel includes concrete cavities (107) to facilitate concrete flow across the brace panel (it is understood that the cavities are capable of facilitating concrete flow across the brace panel).
As per claim 7, Pszczonka teaches the panel slot arrangement includes a first (slot at 111a-left / 111b-left) and second panel slot (slot at 111a-right / 111b-right) respectively adapted to slidably engage a first (111a-left / 111b-left) and second (111a-right / 111b-right) slider member of the wall panel coupling formation of the brace (figure 17).
As per claim 8, Pszczonka teaches the first and second slider members of the wall panel coupling formation are connected on opposing sides of a transverse slider connector (annotated figure 17).

Claim(s) 9-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pszczonka (CA 3,034,735) in view of Emblin (U.S. Pub. No. 2007/0193169) in view of Lanc (U.S. Patent No. 6,167,669).
As per claim 9, Pszczonka teaches the brace coupling formation includes a first outer coupling member (annotated figure 17), a second outer coupling member (annotated figure 17), the first outer coupling member, second outer coupling member extending outwardly from the operative inner surface of the formwork wall panel (annotated figure 17).
Pszczonka fails to disclose a central coupling member located between the first outer coupling member and the second outer coupling member extending outwardly from the operative inner surface of the formwork wall panel.
Lanc discloses a formwork (abstract) including a central coupling member (28) located between the first outer coupling member and the second outer coupling member extending outwardly from the operative inner surface of the formwork wall panel (figure 4).
Therefore, from the teaching of Lanc, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Pszczonka to include a central coupling member located between the first outer coupling member and the second outer coupling member extending outwardly from the operative inner surface of the formwork wall panel, as taught by Lanc, in order to provide a further spacer element to maintain consistent spacing between the opposing panels.
As per claim 10, Pszczonka as modified in view of Lanc discloses (i) the first outer coupling member and the central coupling member define the first panel slot (annotated figure 17 of Pszczonka and figure 4 of Lanc) and (ii) the central coupling member and the second outer coupling member define the second panel slot (annotated figure 17 of Pszczonka and figure 4 of Lanc).
As per claim 11, Pszczonka as modified teaches the first outer coupling member includes (i) a first coupling member stem (annotated figure 17) which extends outwardly from the operative inner surface of the formwork wall panel (annotated figure 17) and (ii) a transverse first coupling member flange (annotated figure 17) which extends towards the central coupling member (annotated figure 17 of Pszczonka and figure 4 of Lanc).
As per claim 12, Pszczonka teaches the first outer coupling member stem includes a transverse first outer coupling member rib (annotated figure 17) outwardly extending from the first coupling member stem (annotated figure 17) away from the central coupling member (annotated figure 17 of Pszczonka and figure 4 of Lanc), in use the first outer coupling member rib adapted to engage a first slot in a services channel located adjacent the operative inner surface of the formwork wall panel (it is understood that the first outer coupling member rib is capable of being adapted to engage a first slot in a services channel located adjacent the operative inner surface of the formwork wall panel).
As per claim 13, Pszczonka teaches the first coupling member flange includes a transverse first coupling member lip (annotated figure 17) extending towards the operative inner surface of the formwork wall panel (annotated figure 17).
As per claim 14, Pszczonka teaches the second outer coupling member includes (i) a second coupling member stem (mirrored stem of the 1st coupling member - right side) which extends outwardly from the operative inner surface of the formwork wall panel (annotated figure 17), and (ii) a transverse second coupling member flange (mirrored flange of the 1st coupling member - right side) which extends towards the central coupling member (annotated figure 17).
As per claim 15, Pszczonka teaches the second outer coupling member stem includes a transverse second outer coupling member rib (mirrored rib of the 1st coupling member - right side) outwardly extending from the second coupling member stem away from the central coupling member (annotated figure 17), in use the second outer coupling member rib adapted to engage a second slot in the services channel located adjacent the operative inner surface of the formwork wall panel (it is understood that the second outer coupling member rib is capable of being adapted to engage a second slot in a services channel located adjacent the operative inner surface of the formwork wall panel).
As per claim 16, Pszczonka teaches the second coupling member flange includes a transverse second coupling member lip (mirrored lip of the 1st coupling member - right side) extending towards the operative inner surface of the formwork wall panel (annotated figure 17).
 

    PNG
    media_image1.png
    486
    847
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to formwork paneling in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                     

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635